IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

UNITED STATES OF §
AMERICA, §
§

Vv. § EP-19-CR-1385-PRM
§
ARTURO LOPEZ-MENDEZ, §
Defendant. §

MEMORANDUM OPINION AND ORDER DENYING MOTION TO
DISMISS INDICTMENT

On this day, the Court considered Defendant Arturo Lopez-Mendez’s
[hereinafter “Defendant”] “Motion to Dismiss Indictment” (ECF No. 19)
[hereinafter “Motion”’], filed on June 11, 2019; the Government’s
“Response in Opposition to Defendant’s Motion to Dismiss the Indictment”
(ECF No. 22) [hereinafter “Response” ], filed on June 18, 2019; the
Government’s “Supplemental Response in Opposition to Defendant’s
Motion to Dismiss the Indictment” (ECF No. 23) [hereinafter |
“Supplemental Response’, filed on July 25, 2019; and Defendant’s “Reply
to Government’s Response and Supplemental Response in Opposition to

Defendant’s Motion to Dismiss Indictment” (ECF No. 24) [hereinafter

“Reply” ], filed on August 7, 2019, in the above-captioned cause. After due
consideration, the Court is of the opinion that the Motion should be denied
for the reasons that follow.
I. FACTUAL AND PROCEDURAL BACKGROUND

On November 13, 2008, the Department of Homeland Security
(“DHS”) personally served a notice to appear on Defendant. Resp. Ex. A
(Notice to Appear). In the notice to appear, DHS alleged that Defendant
was a native and citizen of Mexico who had entered the United States
without being admitted or paroled after inspection by an Immigration
Officer. Id. at 1. Additionally, the notice to appear alleged that
Defendant was previously “convicted in the Circuit Court at Jefferson
County, Alabama for the offenses of Robbery Ist Degree, and two‘counts of
Assault 2nd degree, in violation of Alabama Codes 13A-008-041 and 13A-
006-021.” Id. Based on these allegations, DHS charged Defendant as
subject to removal pursuant to (1) section 212(a)(6)(A)(i) of the
Immigration and Nationality Act, as an alien present in the United States
without being admitted or paroled, or who arrived in the United States at
any time or place other than as designated by the Attorney General; and

(2) section 212(a)(2)(A)(1)(1) of the Act, as an alien who had been convicted
of, or admitted having committed, a crime involving moral turpitude. Id.
at 3.

In addition, the notice to appear ordered that Defendant appear
before an Immigration Judge (“IJ”) to show why he should not be removed
from the United States. Id. at 1. However, the notice to appear failed to
specify the time and date of the removal proceeding. Jd. Additionally, the
notice to appear ordered Defendant to appear at the. Executive Office for
Immigration Review, P.O. Box 750, Oakdale, Louisiana 71463. Id. The
Government represents that,.subsequent to service of the initial notice to
appear, “[i]t is the usual practice for DHS to serve a Notice of Hearing
containing the date, time and place of the initial hearing and serve it on
the defendant.” Resp. 2. Defendant does not allege that Defendant never
received a Notice of Hearing with the date, time, and place of the removal
hearing. See Mot. |

On January 7, 2009, at an immigration hearing in which Defendant
personally appeared, an IJ ordered Defendant removed from the United
States to Mexico. See Resp. Ex. B (Order of the Immigration Judge). On

January 22, 2009, Defendant was removed from the United States. Resp.

Ex. C.
The Government alleges that on or about April 13, 2019, Defendant
reentered the United States. Indictment, May 8, 2019, ECF No. 10. On
May 8, 2019, Defendant was charged in the instant Indictment with
illegally reentering the United States after having previously been
‘removed in violation of 8 U.S.C. § 1326(a). Jd. In the instant Motion, filed
on June 11, 2019, Defendant seeks to dismiss the indictment, arguing that
the January 2009 removal order is void because the notice to appear failed
to state the time and location of the removal hearing.

II. ANALYSIS

In his Motion, Defendant moves for dismissal of the instant
Indictment. Mot. 1. Specifically, Defendant argues that the immigration
court lacked authority, or jurisdiction, to remove Defendant because the
notice to appear did not contain a hearing time or location. /d. at 1—2.
According to Defendant, the Supreme Court’s holding in Pereira that a
notice to appear must include the time and date of the removal hearing in
the stop-time rule context is controlling in the context of initiating
removal proceedings in the immigration court and vesting the
immigration court with jurisdiction, or authority, over the proceedings.

Id, at 3-6 (citing Pereira v. Sessions, 138 8. Ct. 2105 (2018)). Accordingly,

4
Defendant argues, “removal proceedings never commenced and the
putative removal order is void and violated due process.” Jd. at 1.
Therefore, Defendant contends that the indictment must be dismissed
pursuant to 8 U.S.C. § 1326(d) and because the Government cannot prove,
as a matter of law, that Defendant was “removed.” See Mot. 6, 11.

On July 25, 2019, the Government filed its Supplemental Response,
arguing that a recent Fifth Circuit decision, Pierre-Paul v. Barr, 930 F.3d
684, 686 (5th Cir. 2019), squarely controls this case and requires that the
Court deny Defendant’s Motion. Suppl. Resp. 2. On August 7, 2019,

- Defendant filed his Reply. Therein, Defendant maintains that his
reasoning pursuant to Pereira remains sound and applicable. Reply 1.
Furthermore, Defendant states that “[w]|hile the district court is bound by
Pierre-Paul, [Defendant] disagrees with that decision and furthers his
original arguments for purposes of appeal.” Reply 1-2.

In Pierre-Paul, in the context of a review of a Board of Immigration
Appeals order, the Fifth Circuit rejected the petitioner’s argument that
the immigration court lacked jurisdiction because his notice to appear did
not include the time and date of his hearing. Prerre-Paul, 930 F.3d at 689.

The court provided three independent reasons for its holding:

5
First, Pierre-Paul’s notice to appear was not defective. Second,

assuming arguendo that the notice to appear were defective,

the immigration court cured the defect by subsequently

sending a notice of hearing that included the time and date of

the hearing. Third, assuming arguendo that the notice to

appear were defective and the defect could not be cured,

8 C.F.R. § 1003.14 is not jurisdictional. Rather, it is a claim-

processing rule, and Pierre-Paul failed to raise the issue in a

timely manner.

Id. In particular, the court rejected the petitioner’s attempt to extend
Pereira’s “narrow holding” beyond the context of the stop-time rule and, in
doing so, “join[ed] the overwhelming chorus of [its] sister circuits that
ha[d] already rejected similar Pereira-based challenges.” Id.

On August 8, 2019, the Fifth Circuit held that each of Pierre-Paul’s
three alternative holdings are applicable in the context of the issue in this
case—specifically, a motion to dismiss a § 1326 indictment based on the
theory that, in the underlying removal proceeding, the IJ lacked
jurisdiction due to the lack of required information in the notice to appear.
United States v. Pedroza-Rocha, No. 18-50828, 2019 WL 3727828, at *5
(5th Cir. Aug. 8, 2019). In short, the court concluded that “the IJ in [the
defendant]’s [underlying] removal proceeding did not lack jurisdiction as a

result of the Government’s failure to include a date and time on [the

defendant’s notice to appear].” Jd. Thus, the court concluded, the illegal

6 :
reentry indictment should not be dismissed based on the defendant’s
theory pursuant to Pereira. Id.

After due consideration, the Court concludes that Defendant's
Motion should be denied. As the Fifth Circuit held in Pierre-Paul and
Pedroza-Rocha, and consistent with the Court’s prior ruling on this issue,!
the lack of a time and date of a removal hearing in a notice to appear does
not mean that the immigration court lacked jurisdiction over the removal
proceeding. Consequently, the Court rejects Defendant’s argument that
his removal order was void because the notice to appear in his
immigration case lacked a hearing time or location.? In his Motion,
Defendant relies on the premise that his notice to appear was deficient

and that his removal order was void for lack of jurisdiction and offers no

 

1 See United States v. Calderon-Avalos, No. EP-18-CR-3156-PRM, 2019
WL 919210, at *7 (W.D. Tex. Feb. 25, 2019) (concluding that a notice to
appear lacking the time and date of removal hearing did not divest the IJ
of jurisdiction).

2 The Court determines that the analysis in its prior memorandum
opinion, see Calderon-Avalos, as well as the Fifth Circuit’s reasoning in
Pierre-Paul and Pedroza-Rocha, is applicable to the alleged deficiency in
the address of the hearing in this case. Specifically, the fact that the
notice to appear lists what appears to be a post office box rather than the
precise address of the hearing has little bearing on the jurisdiction of the
immigration court when Defendant successfully appeared at his hearing.
7
other basis for a collateral attack pursuant to § 1326(d). Accordingly, the
Court is of the opinion that Defendant’s Motion should be denied.
Ill. CONCLUSION

Accordingly, IT IS ORDERED that Defendant Arturo Lopez-
Mendez’s “Motion to Dismiss Indictment” (ECF No. 19) is DENIED.

SIGNED this KG day of Augusty2019.

  

 
